United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           July 1, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-51121
                         Summary Calendar


                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                               versus

                JESUS HERMILLO RODRIGUEZ-RENTERIA,

                                                 Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. P-03-CR-128-2
                       --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Jesus Hermillo Rodriguez-Renteria (“Rodriguez”) entered a

conditional guilty plea to possession with intent to distribute

marijuana, and aiding and abetting, in violation of 21 U.S.C.

§ 841(a)(1), and was sentenced to 60 months’ imprisonment and four

years’ supervised release.   Rodriguez reserved the right to appeal

the denial of his motion to suppress.

     It is the duty of this court to raise jurisdictional issues

sua sponte, if necessary.    Mosley v. Cozby, 813 F.2d 659, 660 (5th


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Cir. 1987).                    The magistrate judge recommended that Rodriguez’s

motion to suppress be denied, and Rodriguez objected.                      In their

supplemental briefs requested by this court, both parties concede

that the district court has not entered an order regarding the

motion to suppress and that this issue is not ripe for appeal.                  See

28 U.S.C. § 636(b)(1)(C); United States v. Raddatz, 447 U.S. 667,

681-82 (1980).

          The district court has not ruled on the suppression motion,

and the magistrate judge’s recommendation that the motion be denied

is not appealable to this court.                    See United States v. Cooper, 135
F.3d 960, 961 (5th Cir. 1998) (citing Trufant v. Autocon, Inc., 729
F.2d 308, 309 (5th Cir. 1984)).                  Accordingly, Rodriguez’s appeal,

which addresses only suppression issues, is DISMISSED for lack of

jurisdiction.

          APPEAL DISMISSED.




G:\opin-sc\03-51121a.opn.wpd                    2